[a101termloanwaivercrossd001.jpg]
Exhibit 10.1 TEMPORARY LIMITED WAIVER AND CONSENT This TEMPORARY LIMITED WAIVER
AND CONSENT (this “Agreement”) is entered into as of September 13, 2016, by and
among Basic Energy Services, Inc., as Borrower, the guarantors party hereto
(together with Borrower, the “Loan Parties”), the financial institutions party
hereto as Lenders under the Credit Agreement (as hereinafter defined), and U.S.
Bank National Association, as Administrative Agent for the Lenders (in such
capacity, “Agent” and collectively with the Lenders, the “Lender Parties”).
RECITALS A. Borrower, the other Loan Parties, Agent and the Lenders (including
the Lenders party hereto) are parties to that certain Credit Agreement, dated as
of February 17, 2016 (as has been amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which, among
other things, the Lenders agreed, upon the terms and subject to the conditions
set forth in the Credit Agreement, to make certain loans to Borrower. B.
Borrower, the other Loan Parties, the Agent and the Lenders party hereto entered
into (i) the Temporary Limited Waiver and Consent on August 31, 2016 (the
“Collateral Coverage Waiver”) pursuant to which, among other things, such
Lenders and the Agent waived, on the terms and subject to the conditions set
forth in the Collateral Coverage Waiver, the Borrower’s failure to cause not
less than 95% of the Term Loan Priority Collateral (measured exclusive of any
proceeds of the Loans held in the Escrow Account) to become subject to a
perfected, first priority Lien in favor of the Agent for the benefit of the
Secured Parties (prior to all other Liens other than Liens permitted pursuant to
Section 7.01 of the Credit Agreement) on or prior to August 31, 2016 (the
“Collateral Coverage Default”) and (ii) the Temporary Limited Waiver and Consent
on September 1, 2016 (the “Liquidity Waiver” and, together with the Collateral
Coverage Waiver, the “Existing Waivers”) pursuant to which, among other things,
such Lenders and the Agent waived, on the terms and subject to the conditions
set forth in the Liquidity Waiver, any failure of the Borrower and its
consolidated Subsidiaries to maintain unrestricted cash balances and Cash
Equivalents of at least $50,000,000 (the “Liquidity Event of Default” and,
together with the Collateral Coverage Event of Default, the “Waived Events of
Default”). C. Borrower previously disclosed to the Agent and the Lenders that it
has failed to make the interest payment that was due and payable on August 15,
2016 with respect to the Borrower’s 2019 Senior Notes, such 2019 Senior Notes
having an aggregate principal amount of more than $15,000,000 (the “Missed
Interest Payment”). D. The Missed Interest Payment will become an “Event of
Default” (as defined in the 2019 Senior Note Documents) on September 14, 2016,
which will result in an Event of Default pursuant to Section 8.01(e) of the
Credit Agreement (the “Anticipated Event of Default” and together with the
Waived Events of Default, the “Specified Events of Default”). E. Borrower has
requested that Agent and the Lender Parties (i) temporarily extend the temporary
waiver of the Waived Events of Default provided for in the Liquidity



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd002.jpg]
2 Waiver and Collateral Coverage Waiver and (ii) temporarily waive during the
Temporary Limited Waiver Period (as defined below) the Anticipated Event of
Default. F. Borrower has, on or prior to the date hereof, entered into a
Treasury Management Services Security and Control Agreement (the “Control
Agreement”) by and among Borrower, Bank of America, N.A., as secured party, and
Bank of America, N.A., as depository, pursuant to which Borrower has deposited
$2,000,000 (the “Pledged Cash”) into the account specified therein as security
exclusively for the obligations under that certain Bank of America Corporate
Purchasing Card Agreement, between Bank of America, N.A. and Basic Energy
Services L.P., dated on or around July 21, 2005 and that certain Commercial
Prepaid Card Purchase Agreement between Bank of America, N.A., and the Borrower
dated on or around March 14, 2006 (each as amended, supplemented or modified
from time to time, collectively, the “Credit Card Program”). G. Upon the terms
and subject to the conditions set forth in this Agreement, the Lenders party
hereto, which constitute Required Lenders as of the Effective Date (as defined
below) have agreed, except as expressly set forth herein, to (i) temporarily
extend the temporary waiver of the Waived Events of Default, (ii) temporarily
waive the Anticipated Event of Default, in each case, during the Temporary
Limited Waiver Period (as defined below) and (iii) consent to the Borrower’s
execution and delivery of the Control Agreement and the depositing of the
Pledged Cash with Bank of America, N.A. to secure the Credit Card Program and
acknowledge that such actions shall not constitute a Default or Event of Default
under the Credit Agreement or any other Loan Document (the actions set forth in
this clause (iii), the “Specified Credit Card Program Consent”). NOW, THEREFORE,
in consideration of the foregoing, the terms, covenants and conditions contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.
Definitions. Unless otherwise defined in this Agreement, capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement. All
references to herein, hereto and words of similar import mean this Agreement.
SECTION 2. Confirmation by Loan Parties of Obligations and the Specified Events
of Default. Each Loan Party acknowledges and agrees that, as of the Effective
Date, the aggregate outstanding principal balance of the Loans under the Credit
Agreement is $164,587,500.00, exclusive of interest, fees, expenses and other
amounts that are chargeable or otherwise reimbursable under the Credit Agreement
and the other Loan Documents, all of which the Loan Parties hereby acknowledge
and agree are outstanding and payable in accordance with the Loan Documents.
Each Loan Party further acknowledges and agrees that (x) in addition to any
other rights and remedies that the Lender Parties may have under the Loan
Documents, at law, in equity or otherwise, in the absence of the Existing
Waivers (with respect to the Waived Events of Default only) and the Temporary
Limited Waiver, any of the Specified Events of Default would permit the Lender
Parties to accelerate all or any portion of the Obligations in accordance with
Section 8.02 of the Credit Agreement and (y) with respect to the Specified
Events of Default, this



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd003.jpg]
3 Agreement constitutes a notice of the occurrence of any Default as required by
Section 6.03(a) of the Credit Agreement. SECTION 3. Consent to Credit Card
Program; Temporary Limited Waiver; Temporary Limited Waiver of Default Rights
and Remedies. (a) In reliance upon the representations, warranties and covenants
of the Loan Parties contained in this Agreement, and upon the terms and subject
to the conditions of this Agreement, effective as of the Effective Date, each of
the Lender Parties hereby (i) agrees to the Specified Credit Card Program
Consent and (ii) waives the Specified Events of Default until the Temporary
Limited Waiver Period ends in accordance with the terms hereof; provided that
nothing herein shall be deemed to permit the Borrower or any Subsidiary to take
any action under any Loan Document that is conditioned upon there being no
Default or Event of Default existing at the time of such action (such waiver,
subject to the limitations set forth in this proviso, the “Temporary Limited
Waiver”). In addition, each of the Lender Parties acknowledges and agrees that
during the Temporary Limited Waiver Period no right exists to (and none of the
Agent, any Lender or any other Person shall) exercise any right or remedy
pursuant to Section 8.02 of the Credit Agreement or pursuant to any other
provision of any Loan Document (other than as set forth in the immediately
preceding sentence), in each case, arising on account of any Specified Event of
Default. (b) In connection with the Existing Waivers, the Required Lenders
requested and the Borrower agreed to pay, effective from and including August
31, 2016 and in accordance with Section 2.08(d) of the Credit Agreement,
interest on the principal amount of all outstanding obligations under the Credit
Agreement at a fluctuating rate per annum equal to the Default Rate.
Notwithstanding the Temporary Limited Waiver and in consideration of the
granting thereof, the Borrower hereby reaffirms its obligation in accordance
with Section 2.08(d) of the Credit Agreement to pay the interest on the
principal amount of all outstanding obligations under the Credit Agreement at a
fluctuating rate per annum equal to the Default Rate so long as any Specified
Event of Default or any other Event of Default is continuing. In addition, the
Borrower and each other Loan Party acknowledges and agrees that, so long as any
Specified Event of Default or any other Event of Default is continuing, (i) it
is not permitted to and it will not take any action under any Loan Document that
is conditioned upon there being no Default or Event of Default existing at the
time of such action and (ii) neither the Agent nor any Lender is required to
facilitate or otherwise permit any action under any Loan Document that is
conditioned upon there being no Default or Event of Default existing at the time
of such action. (c) Borrower acknowledges and agrees that the Temporary Limited
Waiver is a one-time waiver and is limited to the extent specifically set forth
above. Except for the Specified Events of Default during the Temporary Limited
Waiver Period as described in this Section 3, each Loan Party acknowledges and
agrees that the Temporary Limited Waiver shall not waive (or be deemed to be or
constitute a waiver of) any covenant, term or provision in the Credit Agreement
or any other Loan Document (or any breach thereof or any Default or Event of
Default) or hinder, restrict or otherwise modify any of the rights and remedies
of any of the Lender Parties in respect of any present or future Default or
Event of Default (whether or not related to the Specified Events of Default)
under the Credit Agreement or any other Loan Document, at law, in equity or
otherwise.



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd004.jpg]
4 (d) Immediately upon the Temporary Limited Waiver Period ending in accordance
with the terms hereof, the agreements set forth in Section 3(a) (other than the
Specified Credit Card Program Consent) shall be void ab initio. (e) As used
herein, the term “Temporary Limited Waiver Period” shall mean the period
beginning on the Effective Date and ending on the earliest to occur of (the
occurrence of an event described in clause (i), (ii), (iii) or (iv) below, a
“Termination Event”): (i) the occurrence or existence of any Event of Default
(other than the Specified Events of Default), (ii) notice from the Agent or the
Required Lenders of the occurrence or existence of any Temporary Limited Waiver
Default (as defined below), (iii) the later of (A) September 28, 2016 or (B)
such later date as the Required Lenders and the Borrower may agree in their
respective sole discretion or (iv) as of any date the unrestricted cash balances
and Cash Equivalents of the Borrower and its consolidated Subsidiaries is less
than $33,500,000. (f) As used herein, the term “Temporary Limited Waiver
Default” shall mean the occurrence or existence of any of the following: (i) any
representation or warranty contained in this Agreement shall be incorrect in any
material respect as of the Effective Date, provided that if any such
representation or warranty is qualified by or subject to a materiality
qualification, such representation or warranty shall be incorrect in any
respect; (ii) any Loan Party breaches any provision of this Agreement; (iii) the
initiation of any action by, or any other legal challenge of, any Loan Party or
any Affiliate thereof to invalidate or limit the enforceability of any provision
of this Agreement or any other Loan Document; (iv) the failure of the Borrower
to enter into a waiver (the “ABL Waiver Agreement”) with the Required Lenders
under (and as defined in) the ABL Credit Agreement that is acceptable to the
Required Lenders in their sole discretion (it being understood and agreed that
in order to be acceptable such waiver, at a minimum, must (A) not provide for
(i) the cash collateralization of any letter of credit issued under the ABL
Credit Agreement or (ii) the payment of any fee or other amount (other than the
reimbursement of reasonable legal expenses or the payment of letter of credit
fees at the default rate in accordance with the terms of the ABL Credit
Agreement as in effect on the date hereof) to any lender, agent, issuing bank,
arranger or similar party under the ABL Credit Agreement and (B) terminate by
its terms not earlier than September 28, 2016) prior to 5:00 p.m. New York City
time on September 14, 2016 (it being understood that the draft approved by
counsel to the Lender Parties on the date hereof is acceptable to the Required
Lenders); (v) the failure of the Borrower to enter into a forbearance agreement
(the “2019 Senior Notes Forbearance Agreement”) in respect of the Missed
Interest Payment with the holders of at least 50% of the aggregate principal
amount of the 2019 Senior Notes then outstanding that is acceptable to the
Required Lenders in their sole discretion (it being understood and agreed that
in order to be



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd005.jpg]
5 acceptable such forbearance agreement, at a minimum, must (A) not provide for
the payment of any fee or other amount (other than the reimbursement of expenses
as provided for in such forbearance agreement) to any holder of the 2019 Senior
Notes and (B) terminate by its terms not earlier than September 28, 2016) prior
to 5:00 p.m. New York City time on September 14, 2016 (it being understood that
the draft approved by counsel to the Lender Parties on the date hereof is
acceptable to the Required Lenders); (vi) (A) the delivery of an “acceleration
notice” under (and as defined in) the 2019 Senior Notes Documents by the trustee
under the 2019 Senior Notes Documents or the holders of at least 25% of the
aggregate principal amount of the 2019 Senior Notes then outstanding or (B) the
acceleration of the 2019 Senior Notes or any other exercise of remedies with
respect thereto; (vii) (A) the termination of the ABL Waiver Agreement for any
reason or (B) any amendment or modification thereto that is adverse to the
interests of any Lender Party without the prior written consent of the Required
Lenders; (viii) (A) the termination of the 2019 Senior Notes Forbearance
Agreement for any reason or (B) any amendment or modification thereto that is
adverse to the interests of any Lender Party without the prior written consent
of the Required Lenders; and (ix) on or after the date hereof, the cash
collateralization of any letter of credit issued under the ABL Credit Agreement.
(g) Upon the occurrence of a Termination Event, the Temporary Limited Waiver
Period shall immediately end without the requirement of any demand, presentment,
protest, notice or other action of any kind, all of which Borrower and the other
Loan Parties each waives, and the Lender Parties shall be entitled to exercise
all rights and remedies available under the Loan Documents and/or applicable law
in respect of any Specified Event of Default that has occurred and is
continuing. (h) Any agreement by the Lender Parties to extend the Temporary
Limited Waiver Period, if any, must be set forth in writing and signed by a duly
authorized signatory of each of the Agent and the Required Lenders. (i) The
Borrower and the other Loan Parties each acknowledge that the Lender Parties
have not made any assurances concerning (i) any possibility of an extension of
the Temporary Limited Waiver Period, (ii) the manner in which or whether any
Specified Event of Default may be resolved or (iii) any additional forbearance,
waiver, restructuring or other accommodations. (j) The parties hereto agree that
the running of all statutes of limitation and the doctrine of laches applicable
to all claims or causes of action that any Lender Party may be entitled to take
or bring in order to enforce its rights and remedies against Borrower or any
other Loan Party are, to the fullest extent permitted by law, tolled and
suspended during the Temporary Limited Waiver Period.



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd006.jpg]
6 SECTION 4. Representations of the Loan Parties. To induce Agent and the other
Lender Parties to execute and deliver this Agreement, each Loan Party
represents, on a several and not joint basis, to the Lender Parties as of the
Effective Date that: (a) the execution, delivery and performance by such Loan
Party of this Agreement has been duly authorized by all necessary corporate or
other organizational action, and this Agreement is the legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms; (b) neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated hereby by such
Loan Party will contravene the terms of such Loan Party’s Organization
Documents; conflict with or result in any breach or contravention of, or require
any payment to be made under, any Contractual Obligation to which such Loan
Party is a party or affecting such Loan Party or the properties of such Loan
Party or any of its Subsidiaries except for conflicts, breaches or
contraventions that could not reasonably be expected to result in a Material
Adverse Effect; violate any Law or any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or result in the creation or imposition of any Lien on any
property of such Loan Party; (c) other than the Missed Interest Payment and any
Specified Event of Default, no Default or Event of Default or Temporary Limited
Waiver Default has occurred or is continuing; (d) after giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement
(other than the representation and warranty contained in Section 5.07 of the
Credit Agreement, solely as it relates to the Missed Interest Payment or any
Specified Event of Default) and the other Loan Documents are true and correct in
all material respects on and as of the Effective Date with the same effect as
though made on as and as of such Date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case such representation or warranty is true and correct in all material
respects as of such earlier date, provided that if any such representation or
warranty referenced in this clause (d) is qualified by or subject to a “material
adverse effect” or similar term or qualification, such representation or
warranty shall be true and correct in all respects; (e) the execution, delivery
and performance of this Agreement are within the limited liability company,
limited partnership, or corporate power and authority of such Loan Party and
have been duly authorized by appropriate limited liability company, limited
partnership or corporate action and proceedings; (f) there are no governmental
or other third party authorizations, approvals, actions, notices or filings
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, except for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, are required by the Loan Documents, or in the
case of any authorization, approval, action, notice or filing from or with a
Person other than a Governmental Authority, the failure to have



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd007.jpg]
7 could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (g) the Liens under the Loan Documents are valid,
subsisting and perfected and secure the Obligations with the priority required
by the Loan Documents. SECTION 5. Ratification of Liability. Borrower and the
other Loan Parties, as debtors, grantors, pledgors, guarantors, assignors, or in
other similar capacities in which such parties grant liens or security interests
in their properties or otherwise act as accommodation parties or guarantors, as
the case may be, under the Loan Documents, hereby ratify and reaffirm all of
their payment and performance obligations and obligations to indemnify,
contingent or otherwise, under each of such Loan Documents to which it is a
party, and ratify and reaffirm their grants of liens on or security interests in
their properties (including the Collateral) pursuant to such Loan Documents to
which they are a party, respectively, as security for the Obligations under or
with respect to the Credit Agreement, and confirms and agrees that such liens
and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Agreement, the Credit Agreement or any
other Loan Document. Borrower and the other Loan Parties further agree and
reaffirm that the Loan Documents to which they are parties now apply to all
Obligations as defined in the Credit Agreement (including, without limitation,
all additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the Credit Agreement or any other Loan
Document). Each such party (i) further acknowledges receipt of a copy of this
Agreement, (ii) consents to the terms and conditions of same, and (iii) agrees
and acknowledges that each of the Loan Documents remains in full force and
effect and is hereby ratified and confirmed. SECTION 6. Reference To And Effect
Upon The Credit Agreement. (a) Borrower and the other Loan Parties hereby
confirm that this Agreement and the other Loan Documents are in full force and
effect as of the Effective Date, and that neither Borrower nor any other Loan
Party has any right of setoff, recoupment or other offset or any defense, claim
or counterclaim with respect to any of the Obligations, the Credit Agreement or
any other Loan Document. (b) Except as expressly set forth herein or in the
Credit Agreement, the execution, delivery and effectiveness of this Agreement
shall not directly or indirectly (i) create any obligation to continue to defer
any enforcement action after the occurrence of any Default or Event of Default
(including, without limitation, any Temporary Limited Waiver Default), (ii)
constitute a consent or waiver of any past, present or future violations of any
provisions of the Credit Agreement or any other Loan Documents nor constitute a
novation of any of the Loan Documents or of the Obligations under the Credit
Agreement or other Loan Documents, (iii) impair, limit, prejudice, amend, modify
or operate as a waiver of (A) any terms, conditions, obligations, covenants or
agreements of the Credit Agreement or any other Loan Documents or any other
document or agreement related thereto, all of which are ratified and affirmed in
all respects and shall continue in full force and effect, or (B) any right,
power or remedy of any Lender Party, whether such right, power or remedy exists
now or in the future, (iv) constitute a consent to any merger or other
transaction or to any sale, restructuring or refinancing transaction



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd008.jpg]
8 or (v) constitute a course of dealing or other basis for altering any
Obligations or any other contract or instrument. Except as expressly set forth
herein, each Lender Party reserves all of its rights, powers, and remedies under
the Credit Agreement, the other Loan Documents and applicable law. (c) From and
after the Effective Date, the term “Loan Documents” in the Credit Agreement and
the other Loan Documents shall include, without limitation, this Agreement. (d)
This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation, amendment or release of the Credit Agreement or any
other Loan Document, all of which remain in full force and effect. SECTION 7.
Costs And Expenses, Etc. Section 10.04 of the Credit Agreement is incorporated
herein, mutatis mutandis, as if a part hereof. SECTION 8. Governing Law; Consent
to Jurisdiction and Venue. This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or relating to this Agreement
or the facts and circumstances leading to its execution, whether in contract,
tort or otherwise, shall be construed in accordance with and governed by the
laws (including statutes of limitation) of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction. Section 10.14 of the Credit Agreement is incorporated
herein, mutatis mutandis, as if a part hereof. SECTION 9. Construction. Section
1.02 of the Credit Agreement is incorporated herein, mutatis mutandis, as if a
part hereof. SECTION 10. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. SECTION 11. Severability. Section 10.12 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof. SECTION 12. Further Assurances. Borrower and each other Loan Party
agrees to take all further actions and execute all further documents as Agent or
the Required Lenders may from time to time reasonably request to carry out the
transactions contemplated by this Agreement and all other agreements executed
and delivered in connection herewith. SECTION 13. Section Headings. Section
headings in this Agreement are included herein for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. SECTION 14.
Notices. All notices, requests, and demands to or upon the respective parties
hereto shall be given in accordance with the Credit Agreement. SECTION 15.
Effectiveness. This Agreement shall become effective at the time (the “Effective
Date”) that the following conditions precedent have been satisfied:



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd009.jpg]
9 (a) the Agent shall have received duly executed signature pages for this
Agreement signed by the Agent, the Required Lenders, Borrower and other Loan
Parties; (b) the representations and warranties in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the Effective Date (other than the representation and warranty contained in
Section 5.07 of the Credit Agreement, solely as it relates to the Missed
Interest Payment and any Specified Events of Default), provided that if any such
representation or warranty is qualified by or subject to a materiality
qualification, such representation or warranty shall be true and correct in all
respects; and (c) other than the Missed Interest Payment and any Specified Event
of Default, no Default, Event of Default or Temporary Limited Waiver Default
shall have occurred and be continuing as of the Effective Date. SECTION 16.
Waiver of Jury Trials. Section 10.15 of the Credit Agreement is incorporated
herein, mutatis mutandis, as if a part hereof. SECTION 17. Assignments; No Third
Party Beneficiaries. This Agreement shall be binding upon and inure to the
benefit of Borrower, the other Loan Parties, the Lender Parties and their
respective successors and assigns; provided, that none of the parties hereto or
any other Lender shall be permitted to delegate any of their respective duties
or assign any of their respective rights and remedies hereunder except in
accordance with Section 10.06 of the Credit Agreement without the prior written
consent of the Required Lenders and the Agent in their sole discretion. No
Person other than the parties hereto shall have any rights hereunder or be
entitled to rely on this Agreement and all third-party beneficiary rights are
hereby expressly disclaimed. SECTION 18. Final Agreement, Etc. Section 10.21 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof. SECTION 19. Amendments. This Agreement may not be amended, and no
provision hereof may be waived, except by an instrument signed by the Required
Lenders and the Loan Parties. [Signature pages to follow]



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd010.jpg]
SIGNATURE PAGE TO TEMPORARY LIMITED WAIVER IN WITNESS WHEREOF, this Agreement
has been executed by the parties hereto as of the date first written above.
BASIC ENERGY SERVICES, INC. By: Name: Alan Krenek Title: Senior Vice President,
Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd011.jpg]
SIGNATURE PAGE TO TEMPORARY LIMITED WAIVER GUARANTORS: ACID SERVICES, LLC
ADMIRAL WELL SERVICE, INC. BASIC ENERGY SERVICES GP, LLC BASIC ESA, INC. BASIC
MARINE SERVICES, INC. CHAPARRAL SERVICE, INC. FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC. JETSTAR ENERGY SERVICES, INC. JETSTAR HOLDINGS, INC. JS
ACQUISITION LLC LEBUS OIL FIELD SERVICE CO. MAVERICK COIL TUBING SERVICES, LLC
MAVERICK SOLUTIONS, LLC MAVERICK STIMULATION COMPANY, LLC MAVERICK THRU-TUBING
SERVICES, LLC MCM HOLDINGS, LLC MSM LEASING, LLC PERMIAN PLAZA, LLC PLATINUM
PRESSURE SERVICES, INC. SCH DISPOSAL, L.L.C. SLEDGE DRILLING CORP. TAYLOR
INDUSTRIES, LLC THE MAVERICK COMPANIES, LLC XTERRA FISHING & RENTAL TOOLS CO.
By: Name: Alan Krenek Title: Senior Vice President, Chief Financial Officer,
Treasurer and Secretary



--------------------------------------------------------------------------------



 
[a101termloanwaivercrossd012.jpg]
BASIC ENERGY SERVICES, L.P. By: Basic Energy Services GP, LLC, its sole general
partner By: Basic Energy Services, Inc., its sole member By: Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 